Exhibit 2Q CONFERENCE CALL SCRIPT AUGUST 1, 2008 JKM Opening Comments Good morning and welcome to Chesapeake Corporation's second-quarter conference call.I'm Joel Mostrom, executive vice president and chief financial officer, and joining me today is Andy Kohut, our president and chief executive officer. Andy will begin with some overall comments on our business.I will then provide a financial review of the results for the second quarter.After that we will be available for questions. Before we get started, I want to advise all participants that this call is being recorded by Chesapeake Corporation and is copyrighted material.It cannot be recorded or rebroadcast without Chesapeake's express permission.Furthermore, the comments on this call may include "forward-looking statements" as defined in the Private Securities Litigation Reform Act.The accuracy of such forward-looking statements is subject to a number of risks, uncertainties and assumptions that may cause Chesapeake's actual results to differ materially from those expressed in the forward-looking statements.Certain of those risks, uncertainties and assumptions are set forth in the summary of this conference call, which will be posted on the Company's web site at the conclusion of this call.Additionally, during this call there may be references to certain non-GAAP financial information.This information has been reconciled to GAAP in the Company's earnings release which will also be posted on the Company's website. Now I will turn the call over to Andy. AJK Comments Thanks Joel and good morning.While the operating results for the second quarter were disappointing we have improved over first quarter results and we expect the improvement to continue into the third and fourth quarters of the year.We are approaching the seasonal peak in many of our businesses and, in addition, we should start to realize the benefits of significant new business wins in the second half of the year.We have also made good progress in rolling out a comprehensive process improvement program from which we expect to begin to realize benefits in the second half of the year. In addition to significant new business and process improvement initiatives, we recently announced a general price increase of approximately 10% to recover rising raw material and energy related costs.We remain committed to meeting our customers’ needs, and in order to provide the level of service they expect it is no longer possible for us to absorb rising input costs and maintain an innovative service oriented business. This has been a difficult period for us as unexpected issues have caused delays in the refinancing of our senior credit facility.Today we announced a comprehensive refinancing plan to provide us with the necessary financial flexibility to meet our business needs.Just as we have successfully reached agreement with our largest pension group in the UK, and settled an unexpected lawsuit from Philip Morris, I am confident that we will be successful in this more comprehensive approach to our refinancing needs. While we continue to work on the sale of non-core assets we are increasingly concerned that in the current credit market we may not be able to achieve reasonable values for the assets today.If we conclude reasonable values cannot be achieved, we will delay the sale of these non-core assets until such time that we complete our refinancing and the broader credit markets improve and buyers are willing to pay reasonable prices for these assets. We remain confident the second half of the year will continue to show improving trends in the operating performance of our business, however we are very much aware of the current headwinds facing the economies around the world and expect improvement in our full year operating results over last year’s results will be challenging.Although we expect the general economic conditions will remain difficult, we continue to believe that our primary end-use markets – pharmaceutical and healthcare, agrochemicals and alcoholic drinks will be more resilient than many other markets during these unsettled economic times. I will now turn the call back over to Joel. JKM COMMENTS Thanks Andy. This morning we reported a second quarter net loss from continuing operations of $227.7 million compared to a net loss from continuing operations of $10.6 million for the second quarter of 2007.We incurred charges for special items in both these periods including a goodwill impairment charge of $215.5 million in the paperboard packing reporting segment in the second quarter of 2008. Special items include goodwill impairments, restructuring expenses, asset impairments and gains or losses related to divestitures. Our operating income, exclusive of special items, for the second quarter of 2008 was $3.3 million, compared to $9.8 million for the second quarter of 2007.Changes in foreign currency exchange rates increased operating income, exclusive of special items, approximately $900,000 for the second quarter of 2008 when compared to the second quarter of 2007. Also during the quarter we changed our accounting policy to record pension expense using the actual fair market value of pension assets in our actuarial calculations which is the preferred method of accounting for pension expense.The change in accounting decreased pension expense before the effect of income taxes for the second quarter of 2008 by $1.3 million and decreased pension expense for the second quarter of 2007 by $1.5 million. During the second quarter we recorded a $33 million loss in discontinued operations following the settlement of a lawsuit from Phillip Morris.The loss related to a lower cap being placed on the environmental indemnification we are entitled to related to the Fox River environmental liability.This resulted in a reduction in the previously recorded receivable from Phillip Morris USA related to the Fox River liability. I'll now review our operating results starting with the Paperboard Packaging segment.My discussion of segment operating income excludes the effects of special items. Second quarter net sales of $205 million for the Paperboard Packaging segment were down 1% compared to net sales for the second quarter of 2007.Excluding changes in foreign currency exchange rates, net sales were down 6% for the quarter.Sales in both branded products and pharmaceutical and healthcare packaging were down in the second quarter of 2008.Excluding changes in foreign currency exchange rates, sales of branded products packaging were down about 9% for the second quarter.The decline was due to a 46% decline in tobacco packaging sales, partially offset by a 14% increase in alcoholic drinks packaging and German confectionary packaging.Excluding changes in foreign currency exchange rates, sales of pharmaceutical and healthcare packaging were down about 5% for the second quarter.The decline in sales was primarily the result of lower customer demand and a competitive price environment.We expect our sales volumes to improve in the second half of 2008 based on new business we have secured in this area. The
